[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  A copy of this Exhibit with all sections intact has been filed
separately with the Securities and Exchange Commission.]


 
TERMINATION, RELEASE AND SETTLEMENT AGREEMENT
 
This termination, release and settlement agreement (the “Agreement”) is made and
entered into as of this 6th day of August, 2008 (the “Effective Date”), between
BioSante Pharmaceuticals, Inc., a Delaware corporation with offices at 111
Barclay Boulevard, Lincolnshire, Illinois 60069, on its own behalf and on behalf
of its predecessors, successors, assigns, parents, subsidiaries, affiliates
and/or affiliated companies (“BioSante”) and Nycomed US Inc., a New York
corporation with offices at 60 Baylis Road, P.O. Box 2006, Melville, NY 11747,
on its own behalf and on behalf of its predecessors, successors, assigns,
parents, subsidiaries, affiliates and/or affiliated companies
(“Nycomed”).  BioSante and Nycomed may hereinafter be individually referred to
as “Party” and collectively referred to as the “Parties”.
 
RECITALS
 
WHEREAS, BioSante and Bradley Pharmaceuticals, Inc. (“Bradley”) have entered
into an exclusive sublicense agreement, dated November 7, 2006 (the “Sublicense
Agreement”), pursuant to which BioSante has sublicensed certain rights for
Elestrin (f/k/a Bio-E-Gel) to Bradley, as more fully set forth in the Sublicense
Agreement;
 
WHEREAS, Nycomed acquired Bradley on or about February 21, 2008 and succeeded to
the rights and obligations of Bradley under the Sublicense Agreement;
 
WHEREAS, Nycomed no longer wishes to sell Elestrin and the Parties desire that
all rights and licenses concerning the product be returned and transferred by
Nycomed to BioSante on the terms and conditions set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
subject to and on the terms and conditions herein set forth, the Parties hereto
hereby agree as follows:
 
ARTICLE 1
 


 
DEFINITIONS
 
1.1 Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth for such terms in the Sublicense Agreement.
 
ARTICLE 2
 


 
RETURN OF PRODUCT AND TERMINATION OF SUBLICENSE
 
2.1 Transfer of NDA.
 
(a)           Nycomed hereby assigns all right, title and interest in and to the
NDA for the Product to BioSante, shall promptly transfer all documentation
related to such NDA in Nycomed’s possession to BioSante, and agrees to take all
further commercially reasonable action and promptly execute such further
documents as may be reasonably necessary to give full effect to such assignment,
including without limitation, submitting a letter to the FDA requesting transfer
of the NDA to BioSante together with any related documents necessary to effect
such transfer.  For the avoidance of doubt, the foregoing activities by Nycomed
shall be rendered without additional charge to BioSante and are included in the
payment being made pursuant to Section 3.1.
 
(b)           BioSante shall cooperate with Nycomed, and take all further
commercially reasonable action, promptly comply with all reasonable requests by
Nycomed and promptly execute any documents as may be reasonably necessary, to
give full effect to the foregoing assignment.  In any event, from and after the
Effective Date, BioSante shall be responsible for the payment of all fees and
expenses in connection with the maintenance of the NDA, and in connection with
the foregoing transfer.  Once the NDA for the Product is transferred to
BioSante, BioSante shall be responsible for all obligations, responsibilities
and liabilities with respect to the NDA, and Nycomed’s obligations with respect
to the NDA shall cease, except as specifically provided in this Agreement.
 
2.2 Transfer of Other Information.  Nycomed hereby assigns and shall immediately
provide to BioSante any and all material information, documents, and know-how
Nycomed has in its possession that relate to the Product (including the
manufacture, use or sale of the Product), and any other information and
documents in Nycomed’s possession that BioSante may reasonably request, and
further including all reasonably accessible copies in whatever form or media;
provided, however, that Nycomed may retain one copy of the foregoing for
purposes of complying with its obligations under this Agreement and the
Sublicense Agreement.  Nycomed represents and warrants that Nycomed (including
through its predecessor, Bradley) has not made any modifications or improvements
to the patents and know-how provided by BioSante relating to the Product.  For
the avoidance of doubt, the foregoing activities by Nycomed shall be rendered
without additional charge to BioSante and are included in the payment being made
pursuant to Section 3.1.
 
2.3 Regulatory Transition Services by Nycomed.
 
(a)           Nycomed shall cooperate with BioSante for a reasonable transition
period, not to exceed six (6) months after the Effective Date but no longer than
as provided in Section 4.5, so that BioSante may exercise its rights under this
Agreement and effect a smooth transition of the Product from Nycomed to
BioSante.  Such cooperation shall include the following activities: (i) post FDA
Approval regulatory obligations for the Product, including without limitation,
the preparation of annual reports and reports of adverse events for submission
to the FDA by BioSante, and cooperating with governmental regulatory agencies
regarding the current FDA Approval; and (ii) investigating all complaints and
adverse drug experiences related to the Product.  For the avoidance of doubt,
the services to be provided by Nycomed pursuant to this Section 2.3(a) shall not
include the review of promotional materials.
 
(b)           BioSante may request services described in Section 2.3(a) from
time to time during the transition period set forth therein.  At the time of
such request, BioSante may also request that Nycomed provide a non-binding good
faith estimate of the time required to complete the requested services.  In the
event that BioSante is not satisfied with the estimate, BioSante may elect to
withdraw its request for such services from Nycomed.
 
(c)           BioSante shall reimburse Nycomed for all of its out-of-pockets
costs and expenses (including costs paid to third parties for certain of the
foregoing activities) incurred in connection with Nycomed’s performance of the
foregoing activities in this Section 2.3.  In addition, BioSante shall pay
Nycomed at the rate of $220 per hour for Nycomed’s time spent on the foregoing
activities.  Following the end of each calendar month, Nycomed shall issue an
invoice to BioSante setting forth the time spent by Nycomed personnel on such
matters, and the expenses incurred in connection with such activities.  BioSante
shall pay such invoices within thirty (30) days after receipt of such invoices.
 
2.4 Termination of Sublicense Agreement.  As of the Effective Date, and subject
to the terms of this Agreement, the Sublicense Agreement is hereby terminated by
the mutual agreement of BioSante and Nycomed and is of no further force and
effect, and BioSante and Nycomed shall have no further rights and/or obligations
under the Sublicense Agreement, including without limitation the effect of
termination provisions set forth in Sections 16(f) through (j) of the Sublicense
Agreement, except as specifically provided for herein.  The Parties agree that
the effect of the termination of the Sublicense Agreement shall be as provided
in this Agreement.  The performance of all obligations of Nycomed under this
Agreement shall be for and on behalf of BioSante, unless otherwise specifically
provided.  Notwithstanding the foregoing, solely to the extent necessary for
Nycomed to perform its obligations under this Agreement, BioSante grants Nycomed
a limited, non-exclusive, non-sublicensable, non-transferable license to the
patents and know-how relating to the Product previously licensed to Nycomed
pursuant to the Sublicense Agreement.
 
2.5 Communications with FDA.  After the Effective Date, Nycomed shall provide
BioSante with copies of all correspondence and documents to and from the FDA
with respect to the Product in its possession, and all notices received from the
FDA related thereto, within three (3) business days following transmission or
receipt from the FDA.  However, after the Effective Date, Nycomed shall not
communicate with the FDA with respect to the Product.  BioSante shall be
responsible for all communications with the FDA with respect to the Product
after the Effective Date.
 
2.6 Marketing Materials.
 
(a)           Nycomed shall, within fifteen (15) days of the Effective Date,
provide BioSante with copies of all materials concerning the marketing, sale and
distribution of the Product in its possession, including but not limited to,
market research performed by or for Nycomed or Bradley and all customer lists,
sales data, and marketing plans for the Product in order to assist BioSante with
a smooth transition of the Product from Nycomed.  BioSante may use, including
transfer, such materials and information, provided however that BioSante must
remove Nycomed’s name from any such materials and information prior to such
use.  Nycomed shall have no further obligations with respect to such materials.
 
(b)           All of the materials being provided pursuant to Section 2.6(a) are
being provided “AS IS, WHERE IS” and Nycomed expressly disclaims any
representations or warranties of any kind, express or implied, as to such
materials.  BioSante shall be solely responsible for the accuracy of the
information contained in the materials and compliance with all laws, rules and
regulations.
 
2.7 Third Party Agreements.
 
(a)           All managed care contracts, commercial insurance contracts,
government contracts, contracts providing chargebacks, distribution agreements
and manufacturing arrangements concerning the manufacture, marketing, sale and
distribution of the Product to which Nycomed is a party are identified on
Schedule 2.7.
 
(b)           With respect to all manufacturing arrangements described on
Schedule 2.7, promptly following the Effective Date, Nycomed shall notify the
other party to such agreements that Nycomed no longer has rights to the Product
and advising that the Product is to be removed from the list of products covered
by such arrangements.  Nycomed shall notify all manufacturers that BioSante
will, from and after the Effective Date, be responsible for the
Product.  Nycomed will transfer all manufacturing agreements, protocols,
documentation and samples relating to the manufacture of the Product in its
possession to BioSante, and will notify all manufacturers that they may share
with BioSante all manufacturing history for the Product, including but not
limited to Product (and samples) manufacturing records and files, out of spec
reports, and stability studies.  As of the Effective Date, BioSante shall be
responsible for entering into any manufacturing agreements, as BioSante deems
necessary or appropriate, for the Product.  All on-going work (e.g., stability
studies) will be continued by BioSante at its sole option and expense from the
Effective Date; Nycomed will not cause any stability studies or any other
ongoing activities essential to the manufacture or ongoing stability studies of
the Product to be cancelled or delayed.  BioSante acknowledges that activities
relating to several development activities, including but not limited to
samples, bottles and containers for the Product have been suspended by
Nycomed.  In the event that BioSante elects to re-commence any of the foregoing
activities, BioSante shall be responsible for such activities, including without
limitation all costs associated with such activities, following the Effective
Date.  Nycomed shall be responsible for the costs associates with ongoing
stability studies for Product and Product samples through the Effective Date,
and BioSante shall be responsible for such costs following the Effective Date.
 
(c)           With respect to all managed care contracts, commercial insurance
contracts, contracts providing chargebacks, government contracts and
distribution agreements described on Schedule 2.7, at the appropriate time
following the Effective Date, which shall be promptly after BioSante obtains its
own NDC code for the Product pursuant to Section 2.11 and has Product
manufactured with BioSante’s NDC code pursuant to Section 4.2 available for
sale, XXXXXXXXXXXXXXXXXXXXXXXXXXX, Nycomed shall notify the other party to such
contracts, agreements and arrangements that Nycomed no longer has rights to the
Product and advising that the Product is to be removed from the list of products
covered by such contracts, agreements and arrangements and that from that date
BioSante will supply Product.  Following BioSante obtaining its own NDC code for
the Product pursuant to Section 2.11, BioSante shall be responsible for entering
into any managed care contracts, commercial insurance contracts, contracts
providing chargebacks, government contracts, and distribution agreements, as
BioSante deems necessary or appropriate, for the Product containing its NDC
code. [Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  A copy of this Exhibit with all sections intact has been filed
separately with the Securities and Exchange Commission.]


2.8 Fulfilling Nycomed Orders.  Nycomed shall fulfill all orders for Product
received by it or by Bradley prior to the Effective Date, and shall pay all
royalties and milestones due on Net Sales thereof in accordance with Section 3
of the Sublicense Agreement.
 
2.9 Fulfilling BioSante Orders.  For orders for the Product received by Bradley
or Nycomed after the Effective Date, Nycomed shall (i) during the period and on
the terms and conditions set forth in Section 4.3, fill such orders on behalf of
BioSante, and (ii) after such period, refer any orders for the Product to
BioSante. For the avoidance of doubt, all sales made pursuant to this Section
2.9 are on behalf of BioSante, and no royalties shall be due on Net Sales
thereof pursuant to the Sublicense Agreement.
 
2.10 Non-compete.  With the exception of filling orders pursuant to Section 2.8
or filling orders pursuant to Sections 2.9(i) and 4.3 on behalf of BioSante,
Nycomed and its Affiliates shall not market or sell any low-dose topical
estrogen gel product(s) for the treatment of menopausal hot flashes for a period
of twelve (12) months from the Effective Date.
 
2.11 BioSante Obligations.  Promptly following the Effective Date, BioSante
shall take all actions reasonably necessary to obtain, as soon as practicable
XXXXXXXXXXXXXXXXX, its own NDC code for the Product and enter into any managed
care contracts, commercial insurance contracts, contracts providing chargebacks
(if any), government contracts (including Medicare/Medicaid), and distribution
agreements concerning the marketing, sale and distribution of the Product under
BioSante’s NDC code, once such Product is manufactured with BioSante’s NDC code
pursuant to Section 4.2 and available for sale, as BioSante deems necessary or
appropriate, for the Product containing BioSante’s NDC code.  [Portions of this
Section have been omitted pursuant to a request for confidentiality under Rule
24b-2 of the Securities Exchange Act of 1934, as amended.  A copy of this
Exhibit with all sections intact has been filed separately with the Securities
and Exchange Commission.]
 
2.12 Recalls.  Nycomed shall remain responsible for any involuntary or voluntary
recalls of Product sold by Bradley or Nycomed under the Sublicense Agreement or
pursuant to Section 2.8 above; provided that Nycomed shall have full control, in
its sole discretion, over the handling of any such recalls.  For the avoidance
of doubt, BioSante shall be solely responsible for the cost of conducting: (i)
any recalls made in the discretion of BioSante, or (ii) any recalls covered by
BioSante’s indemnification obligations under the Sublicense Agreement.
 
2.13 Product Returns.
 
(a)           Nycomed shall remain responsible for any returns of Product sold
by Bradley or Nycomed under the Sublicense Agreement or pursuant to Section 2.8
above; provided that all such returns handled by BioSante are (i) in the
ordinary course of business, and (ii) in compliance with Nycomed’s return
policy, a copy of which is attached as Schedule 2.13.  In the event of any such
returns, BioSante shall refund to Nycomed any royalty payment made by Nycomed to
BioSante under the Sublicense Agreement for such quantity of returned Product.
 
(b)           BioSante shall be responsible (including financially) for any
returns of Product sold by or on behalf of BioSante pursuant to Section 2.9,
including Products containing Nycomed’s NDC code; provided that the parties
acknowledge that Nycomed will handle returns processing of all such Products on
behalf of BioSante pursuant to Section 4.3 and for any returned Products
containing Nycomed’s NDC code.  In the event that any Product sold by or on
behalf of BioSante pursuant to Section 2.9 containing Nycomed’s NDC code is
returned, and the price at which such Product was sold is higher than Nycomed’s
WAC in effect immediately prior to the Effective Date, then BioSante shall
reimburse Nycomed for the difference between (i) the amount of the credit to be
provided for such returned Product, and (ii) such Nycomed WAC less 10%.
 
2.14 Chargebacks and Rebates.
 
(a)           Nycomed shall be responsible for all chargebacks under those
contracts identified as contracts providing chargebacks on Schedule 2.7 through
the end of the first full calendar quarter following the Effective
Date.  Thereafter, BioSante shall be responsible for all such chargebacks for
all Products; provided, however, in the event that BioSante enters into any
contracts with third parties that provide for chargebacks in connection with the
Product containing BioSante’s NDC code, BioSante shall be responsible for all
such chargebacks on such Products, even during the foregoing period.
 
(b)           Nycomed shall be responsible for all rebates, credits and
adjustments under any managed care or other commercial insurance contracts or
government contracts (including Medicare/Medicaid) through the end of the first
full calendar quarter following the Effective Date.  Thereafter, BioSante shall
be responsible for all such rebates, credits and adjustments for all Products.
 
(c)           Commencing after the end of the first full calendar quarter
following the Effective Date (e.g., on January 1, 2009), the parties acknowledge
that Nycomed will continue to receive invoices for chargebacks, rebates, credits
and adjustments described in Sections 2.14(a) and (b) with respect to Products
containing Nycomed’s NDC code.  Nycomed shall pay such invoices received on or
after such date, but BioSante shall reimburse Nycomed for any such
amounts.  Nycomed shall send a copy of such invoices to BioSante and BioSante
shall make such payment to Nycomed within thirty (30) days after receipt of such
invoices.
 
2.15 Confidentiality.  The confidentiality provisions of Section 9 of the
Sublicense Agreement shall survive for a period of five (5) years from the
Effective Date and are hereby incorporated into this Agreement.
 
2.16 Compliance with Governmental Obligations.  The compliance with governmental
obligations provisions of Section 12 of the Sublicense Agreement shall survive
the termination of the Sublicense Agreement and are hereby incorporated into
this Agreement.
 
2.17 Indemnity and Insurance.  The indemnity and insurance provisions of Section
13 of the Sublicense Agreement shall survive the termination of the Sublicense
Agreement for a period of five (5) years from the Effective Date.
 
2.18 Liability for Debts.  BioSante shall not be liable for any debts or
obligations to third parties incurred by Bradley or Nycomed concerning the
Product or otherwise in connection with activities under the Sublicense
Agreement.  Nycomed shall not create or purport to create any obligations in the
name of or on behalf of BioSante.
 
ARTICLE 3
 


 
PAYMENT
 
3.1 Initial Payment.  BioSante shall pay Nycomed $100,000 within five (5)
business days after the Effective Date.
 
3.2 Additional Payment.  BioSante shall make an additional, one-time-only
payment to Nycomed if, prior to January 1, 2010, BioSante (i) grants to a third
party a sublicense or distribution rights for the Product in the Territory, or
(ii) transfers or assigns all or substantially all of the rights to the Product
in the Territory to a third party, or (iii) is acquired through merger,
acquisition or combination by a third party, or (iv) achieves cumulative net
sales of Product in the Territory, commencing as of the Effective Date,
exceeding $1,500,000.  The amount of the payment shall be $150,000.  Upon the
occurrence of any of the foregoing events, BioSante shall promptly give notice
of such event to Nycomed and shall make such payment to Nycomed within fifteen
(15) days after the occurrence of such event.  If none of the foregoing events
occurs prior to January 1, 2010, then the obligation under this Section 3.2
shall be extinguished and no such additional payment shall be required.
 
ARTICLE 4
 


 
INVENTORY AND WAREHOUSING OF PRODUCT
 
4.1 Inventory.
 
(a)           XXXXXXXXXXXXXXXXXXXXXXXXXXXXX
 
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.  [Portions
of this Section have been omitted pursuant to a request for confidentiality
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.  A copy of
this Exhibit with all sections intact has been filed separately with the
Securities and Exchange Commission.]
 
(b)           XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
 
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  A copy of this Exhibit with all sections intact has been filed
separately with the Securities and Exchange Commission.]
 
(c)           As of the Effective Date, Nycomed shall transfer any rights, title
or interest it may have with respect to any empty bottles, caps, special
machinery or upgrades specifically for the Product located at the manufacturer,
and any product currently on stability; to BioSante, in each case on as “AS IS;
WHERE IS” basis.
 
4.2 BioSante NDC Code.  As of the Effective Date, BioSante shall be solely
responsible for manufacturing, or having manufactured, the Product, under
BioSante’s NDC code, for the fulfillment of all orders for Product pursuant to
Section 2.9.  BioSante acknowledges that Nycomed will not fill orders with
Product containing Nycomed’s NDC code after XXXXXXXXXX.  [Portions of this
Section have been omitted pursuant to a request for confidentiality under Rule
24b-2 of the Securities Exchange Act of 1934, as amended.  A copy of this
Exhibit with all sections intact has been filed separately with the Securities
and Exchange Commission.]
 
4.3 Warehousing Services.
 
(a)           Nycomed shall store the Product to be retained pursuant to Section
4.1(a) and any Product that is released for commercial sale pursuant to Section
4.1(b) in its warehouse facilities on behalf of BioSante for a reasonable
transition period, until BioSante has Product containing BioSante’s NDC code
available for shipment pursuant to Section 4.2, but in any event not later than
June 30, 2009 or  such sooner date pursuant to Section 4.5, so that BioSante may
exercise its rights under this Agreement and effect a smooth transition of the
distribution of the Product from Nycomed to BioSante. 
 
(b)           During the period described in Section 4.3(a), Nycomed shall
handle the inventory, returns processing, billing, receivable collections, and
shipping of any orders for Product as may be (i) received by Bradley or Nycomed,
or (ii) requested by BioSante, in both cases acting on behalf of
BioSante.  Nycomed shall also provide customer service support on behalf of
BioSante with respect to such Product. In addition, Nycomed shall provide
BioSante with monthly written reports reporting all orders, shipments, returns,
accounts receivable, and collections or receipts.  Except with respect to
government contracts for the supply of Product where pricing has already been
established, the selling price for Product during this period shall be
determined by BioSante.  In the event that BioSante changes the selling price of
the Product during the period that Nycomed is providing warehousing services
pursuant to this Section 4.3, BioSante shall prepare the communication to
customers regarding such price change, and Nycomed shall be responsible for
sending such communication to such customers on behalf of BioSante.  All
services provided pursuant to this Section 4.3 shall be provided by Nycomed in a
manner consistent with Nycomed’s normal practice and course of business with
which Nycomed provides such services for its other products.
 
(c)           Payments for Product received by Bradley or Nycomed pursuant to
Nycomed’s activities under this section shall be held in trust for BioSante and
paid over to BioSante monthly, less: (i) any portion of such payments for other
charges for third party costs such as shipping, insurance, taxes, customs,
duties and similar charges that Nycomed actually incurs, whether or not
reflected on the invoice to customers, and (ii) any cost of Product to be
reimbursed to Nycomed pursuant to Section 4.1(b) for Product shipped in the
prior month.  For providing the services specified in this section, BioSante
shall pay Nycomed an administrative handling fee of XXXXXXXXXX (X%) of the net
selling price shown on the invoices for sales of Product during the preceding
month that Nycomed ships on behalf of BioSante pursuant to this section, which
Nycomed may deduct from its payments to BioSante under this section. [Portions
of this Section have been omitted pursuant to a request for confidentiality
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.  A copy of
this Exhibit with all sections intact has been filed separately with the
Securities and Exchange Commission.]
 
(d)           For the avoidance of doubt: (i) Nycomed shall not be responsible
for any services whatsoever with respect to Product samples; and (ii) Nycomed
shall not provide any warehousing services under this Section 4.3 for any
Product that BioSante has manufactured pursuant to Section 4.2.
 
4.4 Insurance.  Nycomed shall maintain, for a period of one (1) year after the
Effective Date, comprehensive products liability insurance with reputable and
financially secure insurance carriers (but in no event less than rated A by AM
Best) to cover its activities related to the Product under this Agreement, for
minimum limits of $XXXXXXXXX combined single limit for bodily injury and
property damage per occurrence and in the aggregate.  Such insurance shall
include BioSante as an additional named insured.  Such insurance shall be
written to cover claims incurred, discovered, manifested, or made during or
within three (3) years after the Effective Date. [Portions of this Section have
been omitted pursuant to a request for confidentiality under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.  A copy of this Exhibit with all
sections intact has been filed separately with the Securities and Exchange
Commission.]
 
4.5 Early Termination of Services.  In the event that BioSante (i) grants to a
third party a sublicense or distribution rights for the Product in the
Territory, or (ii) transfers or assigns all or substantially all of the rights
to the Product in the Territory to a third party, or (iii) is acquired through
merger, acquisition or combination by a third party; BioSante shall notify
Nycomed within two business days of the execution of any agreement with respect
to the foregoing, and Nycomed’s obligations under Sections 2.3 and 4.3 shall
terminate sixty (60) days after the effective date or closing date of such
agreement, as applicable, (unless such obligations sooner terminate as provided
in such agreement or pursuant to Section 4.3).
 
4.6 BioSante Ongoing Obligations.  From and after the Effective Date, BioSante
shall be responsible for all obligations, responsibilities and liabilities in
connection with all matters pertaining to the Product, except as explicitly set
forth in this Agreement, including without limitation all obligations for any
on-going development and manufacturing activities.
 
ARTICLE 5
 


 
RELEASE OF CLAIMS
 
5.1 Except as specifically provided for in this Agreement, the Parties hereby
unconditionally, absolutely and irrevocably waive, release and forever discharge
the other from any and all, past, present or future causes of action, suits,
dues, sums of money, accounts, covenants, controversies, guarantees, promises,
damages, judgments, executions, rights, obligations, liabilities, defenses,
rights of set-off, claims for damages or specific performance, or claims or
counterclaims or demands of any nature whatsoever, at law or in equity, known or
unknown, fixed or contingent, which they may have or hereafter may acquire
against the other by reason of, arising out of, or related to any act or
omission under the Sublicense Agreement.  For clarification, the Parties do not
release any obligations they may have to each other under provisions that
survive the termination of the Sublicense Agreement, including but not limited
to the confidentiality and indemnification provisions of the Sublicense
Agreement.
 
ARTICLE 6
 


 
MISCELLANEOUS
 
6.1 Reports and Payments.  Any payments due to BioSante under this Agreement
shall be made in accordance with Section 4 of the Sublicense Agreement and the
provisions of Section 4 of the Sublicense Agreement, including, but not limited
to the inspection and audit provisions.
 
6.2 Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient if sent by certified mail (return receipt requested) or
express courier, postage pre-paid, to the attention of the Chief Executive
Officer of the respective company at the address set forth above or to such
other address as a Party may specify by notice hereunder.
 
6.3 Assignment.  This Agreement and any of its respective rights and obligations
shall be freely assignable by BioSante, but shall only be assignable by Nycomed
in connection with a merger or acquisition of Nycomed US Inc..  This Agreement
shall be enforceable against and inure to the benefit of the permissible
successors and assigns of BioSante, and shall be enforceable against and inure
to the benefit of the permissible successors and assigns of Nycomed.
 
6.4 Non-Waiver and Entirety.  Any failure of either Party to enforce any
obligations under this Agreement shall not be deemed a waiver of such
obligations.  This Agreement constitutes the entire agreement and understanding
of the Parties and supersedes all previous communication between the Parties.
 
6.5 Governing Law.  This Agreement is governed by and construed in all respects
in accordance with the laws of the State of Illinois, USA and the United States
of America (without regard to conflicts of laws principles), excluding the
United Nations Convention on Contracts for the International Sale of Goods.
 
6.6 Dispute Resolution.
 
6.6.1 Conciliation.  The parties wish first to seek an amicable settlement of
all disputes, controversies or claims arising out of or relating to this
Agreement by conciliation in accordance with the UNCITRAL Conciliation Rules now
in force.  If assistance is needed in connection with the appointment of a
conciliator or other administrative matters, JAMS Endispute, Inc., shall be the
institution to render such assistance.  The language to be used in the
conciliation proceedings shall be English.
 
6.6.2 Arbitration.  Subject to possible court proceedings under section 6.6.4 of
this Agreement, if any conciliation proceedings under section 6.6.1 of this
Agreement are terminated in accordance with Article 15 of the UNCITRAL
Conciliation Rules or rejected in accordance with Article 2 of those Rules,
without resolution of the disputes, controversies or claims, then all said
disputes, controversies or claims shall be determined by arbitration in
accordance with the UNCITRAL Arbitration Rules now in force, as supplemented by
the IBA Rules on the Taking of Evidence in International Commercial Arbitration,
as adopted June 1, 1999, insofar as said IBA Rules are not inconsistent with the
express provisions of this Agreement.  The language to be used in the arbitral
proceedings shall be English.  There shall be three (3) arbitrators, and the
appointing authority shall be JAMS Endispute, Inc.  In rendering the award, the
arbitrator shall follow and apply the substantive laws of the State of Illinois
(without regard to conflict or choice of laws principles).  The arbitrator shall
have the authority to award compensatory damages only, subject to the
limitations described in this Agreement.  Each Party shall pay the fees of its
own attorneys, expenses of witnesses and all other expenses and costs in
connection with the presentation of such party’s case (collectively, “Attorneys’
Fees”).  The remaining cost of the arbitration, including without limitation,
fees of the arbitrator, costs of records or transcripts and administrative fees
(collectively, “Arbitration Costs”) shall be borne equally by the
Parties.  Notwithstanding the foregoing, the arbitrator in the award may
apportion said Attorneys’ Fees and Arbitration Costs pursuant to Articles 38
through 40 of the UNCITRAL Arbitration Rules.  The award rendered by the
arbitrator shall be final, and judgment may be entered in accordance with the
applicable law by any court having jurisdiction thereof.
 
6.6.3 Confidentiality.  The existence and resolution of any conciliation and/or
arbitration shall be kept confidential, and the Parties, the conciliator and the
arbitrator shall not disclose to any person any information about such
arbitration.
 
6.6.4 Court Proceedings.  Section 6.6.2 of this Agreement shall not be construed
to prevent either Party from seeking injunctive relief against the other Party
from any judicial or administrative authority of competent jurisdiction to
enjoin that party from breaching this Agreement or interim relief pending the
resolution of a dispute by arbitration, pursuant to said section 6.6.2.  Any
action to confirm an arbitration award or any other legal action related to this
Agreement between the Parties may be instituted in any court of competent
jurisdiction.  BioSante and Nycomed each waive their right to a trial by jury in
any such court proceedings.
 
6.6.5 Location.  The conciliation and arbitration shall be conducted in New
York, New York, unless the dispute also involves a dispute with respect to the
Product between BioSante and Antares pursuant to an agreement between BioSante
and Antares, in which case they shall be conducted in Chicago, Illinois.
 
6.7 Severability.  Each Party hereby acknowledges that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries.  Should one or more provisions of this
Agreement be or become invalid, the Parties agree that it is their intent that
the remainder of the Agreement shall continue in effect, and shall substitute,
by mutual consent, valid provisions for such invalid provisions which valid
provisions in their economic effect are sufficiently similar to the invalid
provisions that it can be reasonably assumed that the Parties would have entered
into this Agreement with such valid provisions.
 
6.8 Headings.  Section headings contained in this Agreement are for convenience
of reference only and shall not in any way affect the interpretation of this
Agreement.
 
6.9 Further Assurances.  Each Party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested in order to effectuate
fully the purposes, terms and conditions of this Agreement.
 
6.10 Execution.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
*     *     *     *     *
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, BioSante and Nycomed have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.
 


 
BIOSANTE PHARMACEUTICALS, INC.




By: /s/ Stephen M. Simes
Stephen M. Simes
Chief Executive Officer and President




NYCOMED US INC.




By: Paul B. McGarty
Paul B. McGarty
Chief Executive Officer

